Title: From Benjamin Franklin to Vergennes, 15 November 1780
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Sir,
Passy, Nov. 15. 1780
I thank your Excellency for the Information contain’d in the Letter you did me honour of writing to me the 12th. Instant, relating to the American Prisoners at Lisbon. Mr. Dohrman was, I think, appointed by the Congress to take care of them. I do not know the Reason of his Discontinuing that Care. But if he has not resumed it, or does not chuse to do it, I will thankfully repay any Expence the Consul of France may judge proper to order for the relief of those unfortunate People, as well as what has already been incurr’d; and shall write accordingly to Lisbon.
With the greatest Respect I am, Sir, Your Excellency’s most obedient and most humble Sert.
B Franklin
His Exy the Count De Vergennes
 
Notation: envoyé la lettre à M Brochier
